                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION


Kedrick Howard Hughes,                        )
                                              )        C.A. No. 8:19-03390-HMH-JDA
                       Petitioner,            )
                                              )            OPINION & ORDER
               vs.                            )
                                              )
W. E. Mackelburg, Warden,                     )
                                              )
                       Respondent.            )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Kedrick Howard Hughes (“Hughes”), a pro

se federal prisoner, seeks habeas corpus relief pursuant to 28 U.S.C. § 2241. In her Report and

Recommendation filed on February 28, 2020, Magistrate Judge Austin recommends dismissing

Hughes’ petition without requiring the Respondent to file an answer or return due to a lack of

jurisdiction. (R&R, ECF No. 23.)

       Hughes filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver

of a party’s right to further judicial review, including appellate review, if the recommendation is



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate
judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                  1
accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that many of Hughes’ objections are nonspecific, unrelated

to the dispositive portions of the Report, or merely restate his claims. However, the court was

able to glean one specific objection. Hughes objects to the magistrate judge’s recommendation

that the court lacks jurisdiction because he cannot satisfy the second prong of the 28 U.S.C.

§ 2255 savings clause test. (Objs. 1, ECF No. 8.)

       A federal prisoner may challenge the legality of his conviction under § 2241 if the

prisoner can demonstrate that § 2255 is inadequate or ineffective to test the legality of the

conviction. See In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (citing 28 U.S.C. § 2255). To

demonstrate that § 2255 is inadequate or ineffective to test the legality of the conviction, the

petitioner must establish that

       (1) at the time of conviction, settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the
       conduct of which the prisoner was convicted is deemed not to be criminal; and
       (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255 because the
       new rule is not one of constitutional law.

Id. at 334. If the petitioner cannot satisfy the savings clause test, the court lacks jurisdiction to

consider the petition.2 United States v. Wheeler, 886 F.3d 415, 423 (4th Cir. 2018).


       2
         “In evaluating substantive claims under the savings clause, . . . [courts] look to the
substantive law of the circuit where a defendant was convicted.” Hahn v. Moseley, 931 F.3d
295, 301 (4th Cir. 2019) (citations omitted). Thus, the court will apply the procedural law of the
Fourth Circuit, which includes the jurisdictional savings clause test. Additionally, because
Hughes was convicted in the Southern District of Florida, the court will apply the substantive

                                                  2
       Hughes filed the instant § 2241 petition challenging the validity of his conviction based

on Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the Supreme Court held that “in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.” 139 S. Ct. at 2200.

       Hughes argues that the issue in the instant matter is not whether the conduct of which he

was convicted remains a criminal offense but rather whether the elements of the offense have

changed under Rehaif. (Obj. 3-4, ECF No. 27.) Further, Hughes contends that “the government

must prove that he knew that his possession of a firearm was unlawful” and that “[j]ust because

a person has knowledge of his status as a convicted felon does not mean that [he knows that he

is] prohibited ‘forever’ from possessing a firearm.” (Id. at 2-3, ECF No. 27.) However, this is a

misinterpretation of the law. For this court to have jurisdiction over Hughes’ petition, it is

essential that the conduct of which Hughes was convicted be “deemed not to be criminal[.]”

See In re Jones, 226 F.3d at 334.

       The Eleventh Circuit has not directly addressed, in the context of § 2241 petitions,

whether Rehaif changed the substantive law such that the conduct of which a prisoner was

convicted was deemed not to be criminal.3 However, the Eleventh Circuit’s explanations in In


law of the Eleventh Circuit. United States v. Hughes, No. 1:15-cr-20990-KMM-1 (S.D. Fla.
Dec. 21, 2015).
       3
         This is due to the Eleventh Circuit’s limited application of the savings clause test in
§ 2241 petitions. See McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076,
1086-90 (11th Cir. 2017) (providing that if a petitioner could have raised his claim in a § 2255
motion, even if that claim would have been unsuccessful, the remedy is adequate and effective);
Tannehill v. Romero, Case No. 1:19-cv-0524-MHH-JHE, 2020 WL 58458, at *2 (N.D. Ala.
Jan. 6, 2020) (unpublished) (“Even if Rehaif could somehow apply to [the petitioner’s] 2008
sentence, . . . [he] must raise his argument in a § 2255 motion, not in a § 2241 habeas petition

                                                 3
re Palacios, 931 F.3d 1314 (11th Cir. 2019) and In re Wright, 942 F.3d 1063 (11th Cir. 2019)

show that Rehaif addressed the government’s burden of proof in prosecuting cases under

§ 922(g). See In re Palacios, 931 F.3d at 1315; In re Wright, 942 F.3d at 1064-65. Thus, Rehaif

does not apply if the government met its burden of proof.

       During his plea hearing, Hughes admitted that “[t]he officers observed a loaded nine-

millimeter Taurus pistol fall from [his] waistband when they detained him” and that prior to that

incident, he “had been convicted of a crime punishable by imprisonment for more than one

year.” Hughes, No. 1:15-cr-20990-KMM-1. Thus, the government satisfied its burden of proof,

and Hughes’ conduct remains a crime. See In re Palacios, 931 F.3d at 1315 (11th Cir. 2019)

(noting that Rehaif “did not announce a ‘new rule of constitutional law,’ but, instead, clarified

that, in prosecuting an individual under [§ 922(g) and § 924(a)(2),] . . . the government must

prove that the defendant knew he violated each of the material elements of § 922(g).”).

       Moreover, the government is not required to prove that Hughes knew that he was

prohibited from possessing a firearm. Rather, the government is only required to prove that

Hughes knew that he belonged to the “relevant category of persons.” Hunter v. Quintana, Civil

Action No. 5:19-300-DCR, 2020 WL 50399, at *2 (E.D. Ky. Jan. 3, 2020) (unpublished)

(“[W]hile the Government’s burden includes proof that a defendant was aware of his ‘relevant

status,’ meaning that he knew that he was ‘a felon, an alien unlawfully in this country, or the

like,’ . . . it does not include proof that the defendant specifically knew that he was prohibited

from possessing firearms.”); United States v. Phyfier, Criminal Action No. 2:17cr482-MHT,




because [he] challenges the fact of his conviction and sentence and not the execution of the
sentence.”).

                                                 4
2019 WL 3546721, at *3-4 (M.D. Ala. Aug. 5, 2019) (unpublished) (accepting the argument

that Rehaif requires a defendant to have knowledge of being a convicted a felon but that it “does

not require that the defendant knew he was prohibited from possessing a firearm.”); United

States v. Black, Case No. 17-10123-EFM, 2019 WL 6052472, at *5 (D. Kan. Nov. 15, 2019)

(unpublished) (noting that an indictment, which alleged that a defendant knew he possessed a

firearm and knew that he was previously convicted of a felony, was sufficient to state a claim

under § 922(g) and that “[i]t is not necessary for the Government to allege that [the defendant]

knew convicted felons are prohibited from possessing a gun.”). Consequently, Hughes has not

satisfied the second prong of the savings clause test and the court lacks jurisdiction. Therefore,

after a thorough review of the magistrate judge’s Report and the record in this case, the court

adopts Magistrate Judge Austin’s Report and Recommendation to the extent it is consistent with

this opinion and incorporates it herein by reference.

       Therefore, it is

       ORDERED that Hughes’ petition, docket number 1, is dismissed without requiring the

Respondent to file an answer or return. It is further




                                                 5
ORDERED that a certificate of appealability is denied because Allen has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).4

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
March 24, 2020


                              NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure




       4
         District courts must issue certificates of appealability when entering “a final order
adverse to the applicant.” Rule 11(a), Rules Governing § 2254 Cases. These rules may be
applied to other types of habeas corpus petitions. Rule 1(b), Rules Governing § 2254 Cases.

                                                6
